Case 9:08-cv-80736-KAM Document 453 Entered on FLSD Docket 05/10/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 08-80736-CIV-MARRA

  JANE DOE 1 AND JANE DOE 2,

         Petitioners,

  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  ______________________________/

  JEFFREY EPSTEIN,

        Intervenor.
  ______________________________/

         INTERVENOR JEFFREY EPSTEIN’S SUBMISSION REGARDING
                THE PROCEDURE TO DETERMINE REMEDY

         INTERVENOR JEFFREY EPSTEIN, through undersigned counsel, respectfully

  submits this response to the Court’s Order of February 21, 2019 (DE 435), as clarified by

  the Court’s Order entered the following day (DE 437), and by the Court’s Order regarding

  the government’s request for an enlargement of time. (DE 438).

         On February 13, 2014, this Court entered an Order permitting Mr. Epstein “to

  intervene with regard to any remedy issue concerning the non-prosecution agreement in

  this case.” (DE 246). It is clear from the submissions made today by the government (DE

  451) and the Petitioners (DE 452), that they have not been able to agree on the mechanism

  for determining the remedy as a result of this Court’s finding that the government violated

  Petitioners’ right to conferral under the Crime Victims’ Rights Act, 18 U.S.C. §3771. As a

                                              1
Case 9:08-cv-80736-KAM Document 453 Entered on FLSD Docket 05/10/2019 Page 2 of 3



  result of today’s filing by the Petitioners that went far beyond process to begin to make

  substantive arguments, (DE 452:18), Mr. Epstein intends to file a more substantive

  response to Petitioners’ submission by next week.

         Regarding the mechanism for determining remedy, neither party disputes that Mr.

  Epstein has a right to be heard and to participate in any court-ordered mediation. Mr.

  Epstein respectfully submits that he should be given an opportunity to file a response to

  the substantive legal briefs of the parties on the issue of remedy within 30 days after

  Petitioners’ brief is filed, before the Court permits the taking of any evidence in this

  matter. 1 Moreover, if the Court accepts the parties’ proposal for mandatory mediation (DE

  451:4), Mr. Epstein requests that the court-ordered mediation include him.

                              Respectfully submitted,

                              /s/ Roy Black
                              Roy Black, Esq.
                              (FL Bar No. 126088)
                              Jackie Perczek, Esq.
                              (FL Bar No. 42201)
                              BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                              201 South Biscayne Boulevard, Suite 1300
                              Miami, Florida 33131
                              Tele: (305) 371-6421
                              Fax: (305) 358-2006
                              E-Mail: rblack@royblack.com
                              E-Mail: jperczek@royblack.com




  1
   In this respect, Mr. Epstein differs from the government’s proposal, which suggests that
  intervenors be permitted to file a brief only after the Petitioners and the government have
  both fully briefed the matter. (DE 451:2-3).
                                               2
Case 9:08-cv-80736-KAM Document 453 Entered on FLSD Docket 05/10/2019 Page 3 of 3



                             /s/Martin G. Weinberg
                             Martin G. Weinberg, Esq.
                             MARTIN G. WEINBERG, P.C.
                             (MA Bar No. 519480)
                             20 Park Plaza, Suite 1000
                             Boston, Massachusetts 02116
                             Tele: (617) 227-3700
                             Fax: (617) 338-9538
                             E-Mail: owlmgw@att.net

                             /s/ Scott A. Srebnick
                             Scott A. Srebnick, Esq.
                             (FL Bar No 872910)
                             SCOTT A. SREBNICK, P. A.
                             201 South Biscayne Boulevard, Suite 1210
                             Miami, Florida 33131
                             Tele: (305) 285-9019
                             E-Mail: scott@srebnicklaw.com


                              CERTIFICATE OF SERVICE

        I CERTIFY that on May 10, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. According to the Court’s website, counsel for

  all parties and intervenors are able to receive notice via the CM/ECF system.


                                    /s/Jackie Perczek
                                    Jackie Perczek




                                              3
